   Case: 1:18-cr-00278 Document #: 139 Filed: 07/07/20 Page 1 of 2 PageID #:2296




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                              No. 18 CR 278
              v.
                                              Judge Harry D. Leinenweber
ERNESTO GODINEZ

    GOVERNMENT’S SUPPLEMENTAL RESPONSE TO DEFENDANT’S
        MOTION TO SUPPLEMENT THE RECORD ON APPEAL

      The United States of America, by JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, submits this supplemental response to

the defendant’s Motion to Supplement the Record on Appeal. Doc. 132.

      The defendant has identified multiple exhibits with which he seeks to

supplement the record on appeal. Doc. 132 at 1-2. On June 11, 2020, the government

responded and provided a list of exhibits that that were properly admitted as evidence

at trial. Doc. 136, Exh. A. The government inadvertently included five exhibits –

GX304, GX305, GX306, GX307, and GX308 – on the filed list. Id. These exhibits were

identified during trial by a witness during his testimony regarding summary exhibits

admitted pursuant to FRE 1006, but the underlying voluminous records were not

admitted and submitted to the jury.

      The government respectfully requests that the Court supplement the record on

appeal with the revised list of exhibits admitted as evidence at trial, as delineated

herein in Exhibit A.
  Case: 1:18-cr-00278 Document #: 139 Filed: 07/07/20 Page 2 of 2 PageID #:2297




Dated: July 7, 2020           Respectfully submitted,

                                     JOHN R. LAUSCH, JR.
                                     United States Attorney


                              By:    /s/ Kavitha J. Babu
                                     KAVITHA J. BABU
                                     NICHOLAS J. EICHENSEER
                                     Assistant U.S. Attorneys
                                     219 S. Dearborn St.
                                     Chicago, IL 60604
                                     (312) 353-5300




                                       2
